Citation Nr: 0021248	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-29 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

 Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
bilateral hearing loss, bilateral tinnitus, and tinea cruris 
and psoriasis.  The veteran has appealed only the denial of 
his PTSD claim.  In July 1999, the Board remanded the claim 
for additional development.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD has not been attributed to a verified 
inservice stressor and is otherwise not shown to be related 
to his period of active military service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the claims file contains VA 
and non-VA examination reports, collectively dated between 
1994 and 1998.  These reports show that the veteran has been 
diagnosed with acquired psychiatric disorders that include a 
generalized anxiety disorder, depression and PTSD, as well as 
a personality disorder.  In some reports, examiners have 
linked the veteran's PTSD diagnoses to his claims of 
stressors encountered during service.  The Board finds that 
these reports are sufficient to constitute medical evidence 
of a diagnosis of PTSD, and a nexus to active duty, such that 
the veteran's claim for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The veteran argues that he has PTSD as a result of fighting 
in Vietnam.  Specifically, he has claimed the following as 
stressors: 1) sometime in July 1970, he saw three dead 
Vietcong bodies on the side of Highway 1 as he was being 
driven from Landing Zone (LZ) Baldy to DaNang; 2) in about 
August 1970, while at LZ Baldy, he heard an explosion, and he 
subsequently had to guard a hooch which he was told was the 
site of an attempt to kill a lieutenant with one or more 
grenade (i.e., a "fragging"), but which had wounded or 
killed an unidentified clerk instead; 3) sometime between 
mid-July and early September, he saw the remains to two 
Vietnamese civilians on Highway 1 who had been run over by a 
Korean truck driver; and 4) while stationed at an undisclosed 
location, the veteran witnessed one or more rockets landing 
some distance away at the Da Nang Airfield, which caused a 
fuel bladder to explode.

In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  See Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997).  In this case, the 
veteran has argued that he went out on combat patrols and 
listening posts.  With regard to his service with C/1/11, he 
stated that he was kept away from guns due to ear damage, and 
he detailed extensive duties as a jeep driver for his 
executive officer, as well as driving a 21/2-ton truck.  

The veteran's DD Form 214 indicates that his primary military 
occupational specialty (MOS) was that of a motor vehicle 
driver.  His DD Form 214 indicates that he  served in Vietnam 
from July 3, 1970 to February 25, 1971.  His awards included 
the Vietnam Service Medal and the Vietnam Campaign Medal with 
star.  

The veteran's record of service (NAVMC Form 118(3)) indicates 
that he served with H&S (Headquarters and Supply) Company, 
1st Battalion, 7th Regiment, 1st Marine Division (H&S/1/7), 
as a motor vehicle operator from July 11, 1970 to September 
23, 1970, and with C Battery, 1st Battalion, 11th Regiment, 
1st Marine Division, (C/1/11) from September 23, 1970 to 
February 24, 1971.  This form indicates that while assigned 
to C/1/11, the veteran's primary duty was motor vehicle 
operator, with the exception of the period from October 26, 
1970 to November 26, 1970, at which time his primary duty was 
messman.

The Board has determined that the evidence does not warrant a 
preliminary finding that the veteran participated in combat 
with the enemy.  In a recent precedent opinion issued by VA's 
General Counsel it was held that the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 
(2000).  The General Counsel also indicated the determination 
of whether a veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis, and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

In this case, there is nothing currently in the claims file 
which establishes participation in combat.  The veteran's DD 
214 does not show that he received any commendations or 
awards which appear to be awarded primarily or exclusively 
for circumstances relating to combat, such as the Combat 
Action Ribbon, Purple Heart, or similar citation.  See 
VAOPGCPREC 12-99.  His only training after boot camp was as a 
motor vehicle operator, with no training in infantry, armor 
or artillery duties.  In addition, the claims file contains 
unit diaries and command chronologies for the veteran's 
units.  The command chronologies show that H&S/1/7 and C/1/11 
operated in support of infantry battalions.  The chronologies 
contain very little mention of H&S Company, and indicate that 
C/1/11 assisted the infantry by providing artillery support.  
There is no indication that either of these units furnished 
personnel for combat patrols.  In this regard, 1/11 appears 
to have sustained a total of only two casualties 
(specifically, two wounded in action) during the entire time 
of the veteran's service.  This was at the battalion level, 
and neither of these casualties was attributed to C battery.  
These records also indicate that the battalion (1/11) usually 
had a total of between about 700 to 800 men.  As for 1/7, the 
command chronologies and unit diaries for 1/7 show that it 
had approximately 40 to 50 casualties in July and August out 
of a force of about 1,100 men.  Unit diaries show that H&S 
Company sustained four WIA in July 1970 (all apparently from 
one explosion), and one WIA in August 1970.  However, 
notwithstanding these casualties, these documents indicate 
that 1/7's "letter" (rifle) companies operated in combat 
capacity, with no mention of the participation of H&S 
Company, or any of its personnel, in combat.  In addition, a 
careful reading of these documents also shows that there is 
no mention that 1/7 experienced any significant difficulties 
with its maintenance, supply and transportation requirements 
due to enemy activity.  The Board parenthetically notes that 
the veteran has not claimed to have experienced a stressor 
which could be construed to involve any of the aforementioned 
casualties.  See, discussion of stressors, infra.  
Accordingly, the Board finds that the evidence is 
insufficient to show participation in combat.  Finally, 
although the veteran's "Combat History" lists participation 
in operations against Viet Cong,  the nature and extent of 
the veteran's participation is not described.  See id.  In 
this regard, while the veteran may very well have served in a 
combat area (as evidenced by his service records) the Court 
has stated that serving in a combat zone is not the same as 
serving in combat.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The evidence against a 
finding of participation in combat includes the veteran's 
service records, which contain specific information as to his 
principal duty as a motor vehicle operator for a headquarters 
unit and an artillery unit, both based in Da Nang.  The Board 
has also determined that the veteran's testimony, unit 
diaries and command chronologies are insufficient to show 
participation in combat.  The Board therefore finds that the 
veteran did not participate in combat.  See Cohen v. Brown, 
10 Vet. App. 128, 145 (1997).  In reaching this 
determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (" 
MANUAL  21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for " 
credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).

The Board further finds that there is no verified stressor to 
serve as a basis for granting the veteran's PTSD claim.  In 
this regard, the Board initially notes that the veteran has 
not come forward with dates and locations of his stressors, 
nor has he come forward with the names of any men whom he saw 
killed or wounded.  See generally, MANUAL M21-1, Part VI, 
11.38f(2) (Change 65, October 28, 1998); see also Wood, 1 
Vet. App. at 193.  Of particular note, there is nothing in 
the unit diaries or the command chronologies which verify 
that any of the claimed stressors occurred.  In this regard, 
the command chronology notes a February 20, 1971 rocket 
attack on the "Da Nang vital area" (four days before the 
veteran left Vietnam).  However, the chronologies do not 
mention either a fuel dump or an airfield, the veteran has 
not provided a date for this stressor, and his "stressor 
letter" indicates that he witnessed an attack on the Da Nang 
Airfield prior to February 1971.  Given the foregoing, the 
Board finds that none of the claimed stressors have been 
verified.

In reaching this decision, the Board has noted the veteran's 
citation to U.S. Marines in Vietnam, Vietnamization and 
Redeployment, 1970-71 for the proposition that the 7th Marine 
Regiment participated in combat, that fraggings were not 
uncommon in his area, and that a fuel dump exploded during a 
rocket attack on the Da Nang Airfield.  However, even 
assuming the accuracy of the citations (copies of the cited 
pages are not in the claims file), the Board notes that none 
of these citations contains specific information, such as 
places, dates (to include the year) and other identifying 
information, which verifies any of the claimed stressors.  In 
particular, with regard to the claimed rocket attack on Da 
Nang Airfield, no date is provided, and the Board notes that 
there is no evidence to show that the veteran or his unit was 
near the airfield at the time of the attack.  The VA has, 
without success, attempted to verify the veteran's claimed 
stressors and there is no indication that there is any 
additional evidence that could be obtained to verify the 
veteran's claimed stressor events.  Given the foregoing, the 
Board finds that none of the claimed stressors have been 
verified.  In reaching this decision, the Board has noted 
that the record contains diagnoses of PTSD linked to his 
service.  However, the Board has concluded that the veteran 
did not participate in combat, and there is no verification 
of the claimed stressors to support a PTSD diagnosis.  As 
such, the diagnoses contain unsupported conclusions which are 
insufficient to warrant a grant of service connection for 
PTSD.  See Moreau; Dizoglio.  Based on the foregoing, the 
veteran's claim for service connection for PTSD fails on the 
basis that the veteran is not shown to have participated in 
combat; there is no verified stressor; and that all elements 
required for such a showing have not been met.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of t he evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

